Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 08/13/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2005/0222617 (Ororz, JR) in view of U.S Patent Number 3,840,015 (Gain), U.S. Patent Publication Number 2012/0065622 (Cornish)
Regarding claims 8, 9 Ororz, JR discloses as shown in Figures 1-3, a surgical suture needle, wherein the suture needle has a tip section (section of tip end 31 beginning from the terminal point of tip end 1 and ending 10 percent in a longitude direction towards the trailing end 32 or where trailing end 32 begins, whichever is shorter, see paragraph [0019]) colored in a color different from a color of a portion (trailing end 32, see paragraph [0019]) other than the tip section, wherein the tip section is a portion having a length up to 10 percent in a longitudinal direction of the suture needle, the portion including a tip of the suture needle.

Gain, from the same field of endeavor teaches a similar needle as shown in Figure 3, wherein the
tip section has a color of red or pink, where the color section is capable of being a grasp prevention measure mechanism, capable of avoiding the tip section from being erroneously grasped by a needle holder which is constituted by coloring the tip section red or pink, wherein the tip section is colored with a pigment having a color of red or pink  (Magdela red, see col. 2, lines 63-68).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the suture needle disclosed by Ororz, JR by subsiding the color of the tip section disclosed by Ororz, JR for the color of the tip disclosed by Gain because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Cornish, from a related field of endeavor teaches a similar tip section (tip section of elongate core, see paragraph [0008]) which has a color for the same purpose of providing a visual indication as disclosed in Ororz, JR and Gain the tip section has a color of red or pink, wherein the tip section is colored with a pigment having a color of red or pink, is colored with an oxide film having a color red, the color capable of being a grasp prevention measure capable of avoiding the tip section from being erroneously grasped by a needle holder which is constituted by coloring the tip section red or pink, wherein the tip section is colored with a pigment having a color of red or pink, is colored with an oxide film having a color red, which is an unnoticeable color resemble to the color of blood. See paragraph [0008].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the suture needle disclosed by Ororz, JR by substituting the color of the tip section disclosed by Ororz, JR in view of Gain for the oxide film of the tip disclosed by Cornish, such that the tip section has a color of red or pink, wherein the tip section is colored with a pigment having a color of red or pink, is colored with an oxide film having a color red because it would only require the simple KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 10, Ororz, JR discloses as shown in Figures 1-3, a surgical suture needle, wherein the suture needle has a tip section (tip end 31, body portion, see paragraphs [0019], [0020]) including a tip of the surgical needle, the tip section having a tip region from the tip of the suture needle to a midpoint on the longitudinal direction of the tip section and a colored region that is region other than the tip region of the tip section, the tip region in a color different from a color of a portion (trailing end 32, see paragraph [0019]) other than the tip section.
Ororz, JR discloses the tip section has a tip region (tip end 31) from a tip of the suture needle to a point (point where body portion begins) in a longitudinal direction of the tip section, the tip region being colored in a color different from a color of a portion (body portion) other than the tip region of the tip section. See paragraph [0021].
Ororz, JR fails to disclose colored region is colored in a color of red or pink, which is unnocticable color resemble to the color of blood, as a grasp prevention measure to avoid the colored region from being erroneously grasped by a needle holder, wherein the tip section is colored with a pigment having a color of red or pink, is colored with an oxide film having a color red. 
Gain, from the same field of endeavor teaches a similar needle as shown in Figure 3, wherein the
tip section has a color of red or pink, where the color section is capable of being a grasp prevention measure mechanism, capable of avoiding the tip section from being erroneously grasped by a needle holder which is constituted by coloring the tip section red or pink, wherein the tip section is colored with a pigment having a color of red or pink  (Magdela red, see col. 2, lines 63-68).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the suture needle disclosed by Ororz, JR by subsiding the color of the tip section disclosed by Ororz, JR for the color of the tip disclosed by Gain because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Cornish, from a related field of endeavor teaches a similar tip section (tip section of elongate core, see paragraph [0008]) which has a color for the same purpose of providing a visual indication as 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the suture needle disclosed by Ororz, JR in view of Gain by substituting the color of the tip section disclosed by Ororz, JR in view of Gain for the oxide film of the tip disclosed by Cornish, such that the tip section has a color of red or pink, wherein the tip section is colored with a pigment having a color of red or pink, is colored with an oxide film having a color red because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the suture needle disclosed by Ororz, JR such that the point where the tip region extends to is a midpoint as a matter of engineering design choice.
The applicant does not disclose the relative lengths of the tip region or another portion provides an advantage, is used for a particular purpose, or solves a stated problem. See paragraph [0034].
  One of ordinary skill in the art, furthermore, would have expected the needle disclosed by Ororz, JR, and applicant’s invention, to perform equally well with either dimensions of the tip portion and other portions spacing because both spacing dimensions would perform the same function of giving an indication given the relative dimensions disclosed.
 Regarding claim 11, Ororz, JR discloses wherein the tip region has a color of black. See paragraph [0019].
Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,683,415 (Brunken) in view of U.S Patent Number 3,840,015 (Gain), U.S. Patent Publication Number 2012/0065622 (Cornish), U.S. Patent Publication Number 2005/0222617 (Ororz, JR)


    PNG
    media_image1.png
    738
    496
    media_image1.png
    Greyscale




Bunken fails to disclose the colored region is colored in a color of red or pink, which is an unnoticed color resemble to the color of blood, as a grasp prevention measure to avoid the tip section from being erroneously grasped by a needle holder.

tip section has a color of red or pink, where the color section is capable of being a grasp prevention measure mechanism, capable of avoiding the tip section from being erroneously grasped by a needle holder which is constituted by coloring the tip section red or pink, wherein the tip section is colored with a pigment having a color of red or pink  (Magdela red, see col. 2, lines 63-68).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the suture needle disclosed by Bunken by subsiding the color of the tip section disclosed by Bunken for the color of the tip disclosed by Gain because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Cornish, from a related field of endeavor teaches a similar tip section (tip section of elongate core, see paragraph [0008]) which has a color for the same purpose of providing a visual indication as disclosed in Bunken the tip section has a color of red or pink capable being a grasp prevention measure to avoid the tip section from being erroneously grasped by a needle holder, wherein the tip section is colored with a pigment having a color of red or pink, is colored with an oxide film having a color red, for the purpose of distinguishing the tip section for similar tip sections. See paragraphs [0026] [0008].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the suture needle disclosed by Bunken in view of Gain by coloring the tip section with the oxide film disclosed by Cornish such that the tip section has a color of red or pink the colored region is colored with a pigment having a color of red or pink, or colored with an oxide film having the color red in order to distinguish the tip section of the needle from other needles.
Ororz, JR, from the same field of endeavor teaches a similar suture needle as shown in Figure 3 where the tip section has a color in a color different from a color of a portion other than the tip section, for the purpose of using the different portions to measure. See paragraph [0019].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the suture needle disclosed Bunken in view of Gain and Cornish by substituting the color of one of the coloured area 10' outside the area marked as A of the needle disclosed by Bunken in view of Gain and Cornish for one of the other colors disclosed by Ororz, JR such 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the suture needle disclosed by Bunken in view of Gain and Cornish such that the point where the tip region extends to is a midpoint and the tip region has a ratio of length to the tip section of 50 percent or less as a matter of engineering design choice.
The applicant does not disclose the relative lengths of the tip region or another portion provides an advantage, is used for a particular purpose, or solves a stated problem. See paragraph [0034].
  One of ordinary skill in the art, furthermore, would have expected the needle disclosed by Bunken in view of Gain and Cornish, and applicant’s invention, to perform equally well with either dimensions of the tip portion and other portions spacing because both spacing dimensions would perform the same function of giving an indication given the relative dimensions disclosed.
Response to Arguments
The applicant’s remarks regarding the objections to claims 8, 10, 12, and the rejection of claims 8-13 under 35 USC 112, second paragraph have been considered and are persuasive. The prior objections to claims 8, 10, 12, and the rejection of claims 8-13 under 35 USC 112, second paragraph have been withdrawn.
The applicants remarks regarding the rejection of claim 8 under Ororz, JR) in view of Gain and Cornish have been considered, but are not persuasive.
The applicant argues Cornish and Gain fail to disclose the coloring the tip to resemble blood and the feature related to the grasp prevention measure. In response, the Office respectfully disagrees. Both Gain and Cornish disclose coloring a tip red, which would necessarily mean that it resembles blood.  See rejection of claim 1.
It is known that the color red resembles blood. See paragraph [0027] of U.S. Patent Publication Number 2003/0138463 (Torres et al.).  The applicant’s specification also explains that one of ordinary skill in the art would expect the color red to resemble blood. See paragraph [0029].
It remains unclear how the red color disclosed by the applicant resembles blood, while the red color Cornish and Gain does not, when they are exactly the same color.

Whether or not something colored red can be a grasp prevention measure appears to be a latent property.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. See In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
The applicant argues the claimed invention makes it easier to distinguish the tip of a suture needle. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. See In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
The applicant argues that the purpose of the coloring in Gain and Cornish is to make suture needles and instruments more conspicuous, which is the completely opposite of an inconspicuous color resembling blood. In response, the Office respectfully disagrees. The claims do not recite the color is inconspicuous. Thus whether or not Gain or Cornish disclose their color is conspicuous is of little relevance as it does not relate to a limitation to the claim. The claims recite the needle is red, which when read in view of the specification, is understood to mean that it resembles blood.  Gain and Cornish both disclose the same color that the applicant describes as resembling blood. 
The applicant argues those skilled in the art who were not aware of the object of preventing grasping of the tip of the suture would have no reason to apply the red color disclosed by Cornish or Gain to the suture needle of Ororz Jr. In response, the Office respectfully disagrees.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

The applicant has not addressed these stated grounds of rejection.
The applicant further argues Ororz, JR fails to disclose a tip section is a portion having a length up to 10 percent in a longitudinal direction of the suture needle.  In response, the Office respectfully disagrees. It is inarguable that Figure 1 of Oroz. JR shows 100 percent of the length the suture needle.  It follows that it must necessarily show a length up to 10 percent in a longitudinal direction of the suture needle from the distal terminal point (generally indicated as A) of the needle.  It is the position of the Office that a section (generally indicated as B) length of up to 10 percent in a longitudinal direction of the suture needle, teaches the limitation of the tip section.

    PNG
    media_image2.png
    298
    222
    media_image2.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771